Exhibit 10.3



SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT

(the "Agreement") made as of the 11th day of August, 2005, by and between
SHEFFIELD GREENS APARTMENTS, LLC, a Delaware limited liability company, with
offices at 222 Smallwood Village Center, St. Charles, MD 20602 (referred to in
this Agreement as the "Debtor"), and GMAC COMMERCIAL MORTGAGE BANK, a Utah
industrial bank, having an office and place of business at 6955 Union Park
Center, Suite 330, Midvale, Utah 84047 (referred to in this Agreement as the
"Secured Party").





The Debtor is indebted to the Secured Party in the amount of $27,008,400.00 in
connection with the construction of a certain multifamily housing rental project
known or to be known as "Sheffield Greens Apartments", FHA Project No.
052-35608, located in St. Charles, Charles County, Maryland (referred to in this
Agreement as the "Project"). The indebtedness (which is referred to in this
Agreement as the "Indebtedness") is evidenced by a Deed of Trust Note (referred
to in this Agreement as the "Mortgage") dated of even date herewith, payable to
the order of the Secured Party (referred to in this Agreement as the "Note"),
and is secured by a Deed of Trust dated of even date herewith, and recorded or
to be recorded among the land records of Charles County, Maryland. The Mortgage
securing the indebtedness is insured by the Secretary of Housing and Urban
Development (referred to in this agreement as the "Secretary") under Section
221(d)(4) of the National Housing Act, as amended.



To further secure the repayment of the Indebtedness and at the request of the
Secured Party and the Secretary, the Debtor wishes to grant to the Secured
Party, pursuant to the Uniform Commercial Code as in effect in the State of
Maryland (referred to in this agreement as the "State") a security interest in
certain property related to the Project. The parties also intend to set forth in
this instrument their agreement with respect to that security interest.



NOW, THEREFORE,

in consideration of the foregoing and of the mutual promises set forth below,
and in further consideration of the sum of One Dollar ($1.00) and other good and
valuable consideration in hand paid by each party to the other, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:





1. Creation of Security Interest

.





(a)

Granting Clause. The Debtor hereby grants a security interest (referred to in
this Agreement as the "Security Interest") to the Secured Party in all property
(referred to in this Agreement as the "Collateral") which (i) is owned by the
Debtor or becomes the property of the Debtor hereafter and is used in the
operation of the Project, and/or (ii) is described in Exhibit "B" attached to
this Agreement; and/or (iii) is part of, attached to, or located on the land and
premises legally described in Exhibit "A" attached to this Agreement. Exhibits
"A" and "B" are hereby incorporated into this Agreement by reference. The
Security Interest is granted for the purpose of securing the Indebtedness.





(b) Warranty

. The Debtor warrants and represents to the Secured Party that it owns the
Collateral free and clear of any lien, security interest, encumbrance, and other
claim of any kind, other than the Security Interest created by this Agreement,
and has the full power to grant the Security Interest; provided, however that
this warranty is subject to: (i) the rights of the lessor with respect to any
personal property or equipment leased by the Debtor; (ii) any security deposits,
accounts or monies in the custody of the Debtor or under its control which are
subject to the rights of third parties; and (iii) any account or deposit which
is subject to terms and conditions contained in special purpose escrow
agreements and other documents relating to the indebtedness.





(c) Perfection

. The Debtor agrees to comply with all applicable laws and requirements in order
to grant to the Secured Party a valid, perfected first lien in the Collateral,
authorizes the Secured Party to file financing statements pursuant to the
Uniform Commercial Code which name the Debtor and identify the Collateral in
such places as are necessary and appropriate under the Uniform Commercial Code,
and upon request of the Secured Party, from time to time execute and deliver to
the Secured Party one or more financing statements pursuant to the Uniform
Commercial Code then in effect in the State, and any other instruments
reasonably required by the Secured Party in connection herewith the filing of
which is advisable, in the sole judgment of the Secured Party, to perfect the
Secured Party's Security Interest in the Collateral under the laws of the United
States, the State, or any other jurisdiction in which the Secured Party shall
determine such filings to be advisable. The Debtor hereby authorizes the Secured
Party to execute and file, at any time and from time to time, on behalf of the
Debtor one or more financing statements with respect to the Collateral, the
filing of which is advisable, in the sole judgment of the Secured Party
including, especially, but without limitation, continuation statements and
statements reperfecting a security interest in any of the Collateral where the
financing statements with respect thereto had lapsed. The Debtor hereby
irrevocably appoints the Secured Party as the Debtor's attorney-in-fact to
execute and file, from time to time, on its behalf, one or more financing
statements with respect to the Collateral and to execute such other documents
and instruments on behalf of the Debtor as the Secured Party, in its sole
judgment, shall deem necessary or desirable for the purposes of effectuating
this Agreement, such power being coupled with an interest and irrevocable. The
Debtor agrees to notify the Secured Party prior to any change in its mailing
address or principal place of business, in order that a prompt filing or
refiling of any outstanding financing statements or other public notices may be
made, if necessary. The Debtor further agrees to advise the Secured Party
promptly of any new facts which, to the best of its knowledge, would adversely
affect the priority of the Security Interest granted to the Secured Party by
this Agreement.





(d) Proceeds, etc

. The Security Interest shall extend to and include the proceeds of any
Collateral and any property which the Debtor may receive on account of any
Collateral.





(e) Costs and Expenses of Secured Party

. The Debtor agrees to pay any and all fees, costs and expenses, of whatever
kind and nature, which the Secured Party may incur in filing any financing
statements or other public notices, and the charges of any attorneys whom the
Secured Party may engage in preparing and filing such documents, making title
examinations and rendering opinion letters, as well as all costs and expenses
incurred by the Secured Party, including reasonable attorney's fees and court
costs in protecting, maintaining, preserving, enforcing or foreclosing the
Security Interest granted to the Secured Party hereunder, whether through
judicial proceedings or otherwise, or in defending or prosecuting any actions or
proceedings arising out of or relating to this transaction, promptly after the
Debtor shall have been notified by the Secured Party of the amount of such fees,
costs or expenses, together with interest thereon at the rate of ten percent
(10%) per annum until paid.





2. Care of Collateral. Unless specifically otherwise agreed by the Secured Party
in writing, the Debtor shall at its sole cost and expense:



 



(a) Maintain possession of the Collateral on the Project premises (which are
described in Exhibit "A") and not remove the Collateral from that location.



(b) Keep the Collateral separate and identifiable.



(c) Maintain the Collateral in good repair and condition as the same is as of
the date hereof, as the same is when acquired, reasonable wear and tear
excepted, making replacements when and where necessary, and otherwise deal with
the Collateral in all such ways as are considered good practice by owners of
such property.



(d) Use the Collateral lawfully and only as permitted by insurance policies.



(e) Permit the Secured Party to inspect the Collateral and any records relating
to the Collateral upon reasonable request and notice during normal business
hours.



(f) Insure the Collateral for its full replacement value, subject to a
deductible of not more than the lesser of (i) $10,000 or (ii) one percent (1%)
of the Mortgage Loan (unless the Secured Party has given written approval of a
larger deductible) in the name of and with loss or damage payable to the Secured
Party, the Federal Housing Administration and the Debtor as their interests may
appear. All such policies shall provide for not less than thirty (30) days
minimum written notice to the Secured Party of cancellation or material change.



(g) Keep the Collateral free and clear of all liens and security interests of
others.



(h) Pay, when due, all taxes, assessments and other charges lawfully and validly
levied or assessed upon the Collateral.



3. Defense of Collateral

. The Debtor will promptly defend any proceeding which may affect the Security
Interest or the title to the Collateral, and will reimburse the Secured Party
for all costs and expenses incurred by the Secured Party in connection with such
defense.





4. Charges, Liens and Encumbrances Affecting Collateral. The Debtor will pay
when due all existing or future charges, liens, or encumbrances on and all taxes
and assessments now or hereafter imposed on or affecting the Collateral.



5

. Remedies on Default. In the event of a default, as defined in Section 6:





(a) The Secured Party may, at its option, declare the full principal amount of
the Indebtedness, and any interest accrued on that amount, to be immediately due
and payable; and



(b) The Secured Party shall have all of the rights and remedies of a Secured
Party against the Collateral under the Uniform Commercial Code as in effect in
the State.



Without limitation of those rights and remedies, the Secured Party may, upon
written notice to the Debtor, take, and publicly or privately sell or convey
full right, title and interest in and to, the Collateral, or





any part of it, in the name of the Secured Party and/or its designees. The
Debtor hereby constitutes and appoints the Secured Party as its true and lawful
attorney-in-fact, such power being coupled with an interest and irrevocable, to
assign and transfer its interest in any or all of the Collateral in the event of
a default.



(c) The Debtor further specifically agrees that, in any exercise of the rights
of the Secured Party under this or any other instruments, any combination or all
of the property, rights or security given to secure the Debtor's indebtedness to
the Secured Party may be offered for sale for one total price, and the proceeds
of any such sale accounted for in one account without distinction between the
items of security or without assigning to them any proportion of such proceeds,
the Debtor hereby waiving the application of any doctrine of marshalling.



6. Defaults

. For purposes of this Agreement, the Debtor shall be deemed to be in default
if:





(a) The Debtor violates any provision of (i) the Note (which evidences the
Indebtedness); (ii) the Mortgage (which also secures the Indebtedness); (iii)
this Security Agreement; or (iv) any other instrument related to the
Indebtedness (which Note, Mortgage, Security Agreement and other instruments
related to the Indebtedness are hereinafter sometimes collectively referred to
as the "Security Documents"); provided, however, that an event of default shall
not occur unless such violations are not cured within applicable cure periods,
if any, as may be provided in said Security Documents or Regulatory Agreement;



(b) There occurs any actual or threatened demolition of or injury or waste to
the Project premises, not covered by insurance, or not replaced or restored by
the Debtor, which may impair the value of the Collateral; or



(c) A receiver is appointed for or a petition in bankruptcy is filed by or
against the Debtor, its successors or its assigns, which receiver or involuntary
bankruptcy petition is not removed, vacated or stayed within sixty (60) days
from the first date of appointment or filing thereof; or



(d) The Debtor is dissolved and liquidation of the Debtor is commenced in
accordance with the Debtor's organizational documents and/or the law of the
State.



(e) The Debtor changes its name or the jurisdiction in which it is organized
without the prior written consent of the Secured Party.



7. No Waiver

. No failure on the part of the Secured Party to exercise, and no delay on the
part of the Secured Party in exercising, any right or remedy under this
Agreement shall operate as a waiver of that right or remedy. A single or partial
exercise by the Secured Party of any right or remedy under this Agreement shall
not constitute an election of remedies by the Secured Party or preclude any
other or further exercise of that right or remedy or the exercise of any other
right or remedy. The remedies provided in this Agreement are not exclusive of
any remedies provided by law.





8

. Priority of Remedies; Renewals and Extensions. Neither the Debtor nor any
other persons interested in the Collateral or the proceeds of the Collateral
shall have any right to require the Secured Party first to resort to or proceed
personally against any other person or to proceed against any other







collateral security, or to give priority or preference to any item of
Collateral, or to proceed upon any guaranty prior to exercising its rights
hereunder. No renewal or extension of the Indebtedness, no release or surrender
of any Collateral given as security for the Indebtedness, no release of any
obligor with respect to the Indebtedness, and no delay by the Secured Party in
enforcing the Indebtedness or exercising any right or power with respect to the
Indebtedness shall affect the Secured Party's rights with respect to the
Collateral.



9. Termination

. This Agreement, and each of the rights and remedies afforded to the Secured
Party hereunder shall automatically terminate upon payment of the Indebtedness
in full in compliance with the provisions of the Note. Upon termination
hereunder, the Secured Party hereby agrees to execute a Termination Statement
and any other documents reasonably necessary to terminate this Agreement and
release the Collateral from the Security Interest.





10. Non-Recourse Obligation

. Notwithstanding any other provision contained herein or in the Note, it is
agreed that the execution of the Note shall impose no personal liability upon
the Debtor for payment of the indebtedness evidenced thereby, and in the event
of a default the Secured Party shall look solely to the property subject to the
Mortgage and this Security Agreement and to the rents, issues and profits
thereof in satisfaction of the indebtedness evidenced by the Note and will not
seek or obtain any deficiency or personal judgment against the Debtor except
such judgment as may be necessary to foreclose or bar its interest in the
property subject to the Mortgage and this Security Agreement and all other
property mortgaged, pledged, conveyed or assigned to secure payment of the Note;
provided, that nothing in this condition and no action so taken shall operate to
impair any obligation of the Debtor under that certain Regulatory Agreement of
even date herewith between the Debtor and the Secretary.





11. Terms

. Unless otherwise defined, all words used in this Agreement shall have the
meanings given them in the Uniform Commercial Code as in effect in the State.





12. Notices

. All notices, demands and communications between the parties concerning this
Agreement shall be in writing and shall be delivered, or mailed by registered or
certified mail with postage prepaid, or telegraphed, addressed in each case as
follows, and shall be deemed to have been given or made when so delivered,
deposited in the mail, or telegraphed:





If to the Debtor, to:

Sheffield Greens Apartments, LLC

222 Smallwood Village Center

St. Charles, MD 20602

Attention: Edwin L. Kelly



If to the Secured Party, to;



GMAC Commercial Mortgage Bank

6955 Union Park Center, Suite 330

Midvale, Utah 84047

Attention: President



 





with a copy to:



GMAC Commercial Mortgage Corporation

200 Witmer Road

Horsham, Pennsylvania 19044

Attention: Vice President, Agency Servicing



Either party, at any time, by written notice given to the other in accordance
with this Section, may designate a different address to which such
communications shall thereafter be directed.



13. Rights of Secretary as Secured Party

.





(a) Contemporaneously herewith the Secretary and the Debtor have executed the
Regulatory Agreement, which Regulatory Agreement is hereby incorporated by
reference herein.



(b) The Regulatory Agreement is incorporated in the Mortgage by reference. Under
the terms of the Regulatory Agreement, the Secretary may exercise certain rights
in and to the Collateral prior to the assignment of the Note, Mortgage, this
Security Agreement and any other collateral documents which have been executed
and delivered to the Secretary as a condition precedent to the Secretary's
endorsement of the Note for mortgage insurance.



(c) The Debtor and the Secured Party hereby agree that the Secretary shall be an
additional secured party under this Security Agreement together with the Secured
Party, as their interests may appear, and that the Secretary shall be listed on
the Uniform Commercial Code Financing Statements to be filed contemporaneously
herewith; provided, however, that nothing herein or in the Uniform Commercial
Code Financing Statements shall require the execution, now or at any future
time, of any amendment, extension, or other document by the Secretary.



(d) To the extent any party herein is required or desires to give notice to the
Secretary hereunder, such notice shall be delivered in accordance with the
provisions of Paragraph 12 hereof, as follows:



U.S. Department of Housing and Urban Development

Baltimore Multifamily Program Center

City Crescent Building

10 South Howard Street, 5th Floor

Baltimore, MD 21201

Attention: Office of Chief Counsel



14. Miscellaneous

.





(a) This Agreement is intended to be supplemental to and not in substitution or
in derogation of any security agreement contained in the Mortgage. In the event
of any conflict between this Agreement and the Mortgage, the Mortgage shall be
controlling.



 







(b) In any instance where the consent or approval of the Secured Party may be
given or is required or any determination is to be rendered by the Secured Party
hereunder, the granting, withholding or denial of such consent or approval and
the rendering of such determination shall be made or exercised by the Secured
Party at its sole and exclusive option and in its reasonable discretion.



(c) It is understood and agreed that no judgment or decree which may be entered
on any debt secured or intended to be secured by the Mortgage shall operate to
abrogate or lessen the effect of this Agreement, but that this Agreement shall
continue in full force and effect until the payment and discharge of the
Indebtedness due under the Security Documents.



(d) It is understood and agreed that the remedies granted to the Secured Party
herein shall not be deemed exclusive of any other remedies possessed by the
Secured Party under the Note, the Mortgage, any other of the Security Documents
or at law or in equity, but shall be deemed additional and cumulative thereto.



(e) This Agreement shall be governed by and construed in accordance with the
laws of the State.



(f) All captions in this Agreement are for convenience only, and shall not be
considered in construing this Agreement.



(g) Any reference in this Agreement to a "Section" shall be construed as
referring to a Section of this Agreement.

 

(h) This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors and assigns.

(i) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of the remaining provisions, which
shall remain in full force and effect.

(j) This instrument contains the entire agreement between the parties as to the
rights granted and the obligations assumed in this instrument. This Agreement
may be amended only by a subsequent written instrument signed by both parties.

 

 

 

 

(SIGNATURES APPEAR ON FOLLOWING PAGES)



 

 

 

 



IN WITNESS WHEREOF,

the parties have executed this Agreement as of the day and year hereinabove
first written.



 

 

SECURED

PARTY:



GMAC COMMERCIAL MORTGAGE BANK

a Utah industrial bank

 

 

By:

____/s/__________________________



Eric Keifer

Limited Signer

DEBTOR:

Sheffield Greens Apartments, LLC,

a Delaware limited liability company

By: American Housing Properties L.P.,

a Delaware limited partnership, its Manager and Member

By: American Housing Management Company,
a Delaware corporation, its General Partner



By:

 

_____/s/_________________

Edwin L. Kelly

President/COO

 

 

Attachments

:



Exhibit "A" [Legal Description]

Exhibit "B" [Description of Collateral]